UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-150332 MACROSOLVE, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1518725 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9521-B Riverside Parkway, #134, Tulsa, Oklahoma 74137 (Address of principal executive offices) (zip code) (918) 932-2000 (Registrant’s telephone number, including area code) 1717 South Boulder Ave. Suite 700, Tulsa, Oklahoma 74119 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No  Note: The Company is a voluntary filer but has filed all reports it would have been required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months if it was a mandatory filer. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of April 26, 2013 there were 185,683,100 shares of the registrant’s common stock outstanding. 1 MACROSOLVE, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 (Audited) 4 Statements of Operations for the three months ended March 31, 2013 and 2012 (Unaudited) 5 Statements of Cash Flows for the three months ended March 31, 2013 and 2012 (Unaudited) 6 Notes to Interim Unaudited Financial Statements 7-13 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-19 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 20 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM 4. Mine Safety Disclosures 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 22 SIGNATURES 22 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MACROSOLVE, INC. Interim Unaudited Financial Statements For the Period Ended March 31, 2013 3 MACROSOLVE, INC. BALANCE SHEETS For the Periods Ended: 3/31/2013 12/31/2012 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - trade Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Investment in DecisionPoint Systems, Inc. Investment in MEDL Mobile Holdings, Inc. - Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade and accrued liabilities Unearned income - Total current liabilities LONG-TERM DEBT, less current maturities Note Payable - Shareholders Oklahoma Technology Commercialization Center Convertible debentures Total long-term debt, less current maturities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY: Common stock, $.01 par value; authorized 500,000,000 shares; issued and outstanding 184,663,869 and179,831,987 shares, at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 4 MACROSOLVE, INC. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Quarters Ended For the Quarters Ended March 31, 3/31/2013 3/31/2012 Net revenues $ $ Cost of revenues Gross profit Selling, general and administrative expense Income from operations OTHER INCOME (EXPENSE): Interest income 8 Interest expense Loss on sale of asset Stock based compensation Total other expense INCOME (LOSS) FROM CONTINUNIG OPERATIONS BEFORE INCOME TAXES ) INCOME TAXES - - NET INCOME (LOSS) FROM CONTINUING OPERATIONS ) DISCONTINUED OPERATIONS (NOTE 11) Loss from operations of discontinued Illume Mobile operations - ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME, net of tax Unrealized holding loss arising during the period ) - COMPREHENSIVE INCOME $ $ ) INCOME (LOSS) ALLOCABLE TO COMMON STOCKHOLDERS: Net income (loss) $ $ ) Income (loss) allocable to common stockholders $ $ ) Basic and diluted income (loss) per share $ $ ) The accompanying notes are an integral part of these statements. 5 MACROSOLVE, INC. STATEMENTS OF CASH FLOWS For the Quarters Ended March 31, 3/31/2013 3/31/2012 OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation Issuance of stock for services - Changes in current assets and liabilities: (Increase) in accounts receivable - trade ) ) Decrease (increase) in prepaid expenses and other ) Increase in accounts payable - trade and accrued liabilities Increase in accrued debenture interest Increase in accrued shareholder loan interest - (Decrease) increase in unearned income ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Investment in MEDL Mobile Holdings ) - Common stock issued for investment in MEDL Mobile Holdings - Purchase of equipment ) ) Disposal of equipment Software development costs - ) Patent costs ) - Net cash (used in) investing activities ) ) FINANCING ACTIVITIES: Net proceeds from debenture financing - Reduction of accrued debenture interest - ) Proceeds from shareholder loans, including accrued interest - Repayment of shareholder loans, including accrued interest - ) Proceeds from sale of common stock - Repayments of notes payable ) - Net cash (used in) provided by financing activities ) NET INCREASE IN CASH CASH, beginning of period CASH, end of period $ $ The accompanying notes are an integral part of these statements. 6 MacroSolve, Inc. Notes to Interim Unaudited Financial Statements For the Period Ended March 31, 2013 1. BASIS OF PRESENTATION The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial statements and do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The information furnished reflects all adjustments, consisting only of normal recurring items which are, in the opinion of management, necessary in order to make the financial statements not misleading. The financial statements as of December 31, 2012 have been audited by an independent registered public accounting firm. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company’s 10K for the calendar year ended December 31, 2012. 2. DESCRIPTION OF BUSINESS MacroSolve, Inc. is an Oklahoma corporation formed on January 17, 1997, under the laws of the State of Oklahoma. We are focused on intellectual property licensing, enforcement of our patent in the mobile app space and other patent services. We also offer consulting and mentoring services to small and medium sized mobile software companies, including strategies for mobile app development, commercialization and financing of mobile apps. In addition, until July 31, 2012, we conducted business as Illume Mobile, engaged in the design, delivery and integration of custom solutions for the application of mobile technology in business processes. 3. INVESTMENT IN DECISIONPOINT SYSTEMS, INC. As further described in Note #11, on July 31, 2012, the Company sold the Illume Mobile assets and operations to DecisionPoint Systems, Inc. (DPSI) for $250,000 cash and 617,284 shares of DPSI stock valued at $1.215 per share or a total of $750,000. In accordance with ASU 2011-05, the stock is classified as available-for-sale equity and the unrealized market gains or losses are recorded as Other Comprehensive Income. Due to the volatility and thin trading of DPSI shares, the Company has determined that the fair market value on the measurement date will be computed from the volume-weighted average trading price for the entire month of March 2013. The unrealized loss on the investment consists of the following: DPSI stock FMV of Shares March 31, 2013 December 31, 2012 Basis at acquisition July 31, 2012 $ $ $
